Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2. This communication is in response to the amendment filed 12 August 2022. Claims 1, 8, and 15 have been amended. Claims 1-20 are pending.

Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 12/01/2022 9/14/2022 6/13/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. The initialed and dated copies of Applicants’ IDS forms 1449 are attached to this instant Office Action.

Continued Examination Under 37 CFR 1.114
4. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued
examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the
finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's
submission filed on 14 September 2022 has been entered.


Continuation
5. This application is a continuation application of U.S. application no. 15/476755 filed on March 31, 2017, now U.S. Patent 10970679 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Response to Remarks/Amendment
6. Applicant's remarks filed 12 August 2022 have been fully considered and they are not considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 101
7. Applicant's remarks have been fully considered and they are not considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

	The applicant argues “…operations cannot be practically performed in the mind. For example, the claim has been amended to include functionality of generating a project merge list. The project merge list includes the first project and the second project. The project merge list is presented or displayed to a user, such that a user can instruct the system to merge selected projects. For example, as recited in the claims, the content management system receives user input through the user interface to merge the first project and the second project. Such functionality cannot be construed as being practically performed in the mind…”

The examiner respectfully disagrees. The applicant argues that the amended claims are not a mental process performed by the mind and are therefore not an abstract idea. The amended claims still teach using a content management system to create a project identifier for managing data and people associated with a project where the system can store references between the project and project items. Therefore, the amended claims still describe the evaluation, judgement and observation of content for the creation of project identifiers for managing data and people which is a mental process. These claims are determined by the 2019 Revised Patent Subject Matter Eligibility Guidance to be a mental process since they encompass evaluation, judgement and observation. Therefore, the rejection is maintained.

The applicant argues “…the Applicant's claims include elements that integrate the alleged judicial exception into a practical application…the process is initiated by the user via the user interface that includes a project merge list. The project merge list includes projects that are eligible or recommended to be merged. The user can select those projects to merge via the user interface. Further, each project has a unique project identifier associated therewith. The project identifier may be associated with each content item in the project. In this manner, when a user requests to view content items of a project, the system can retrieve the correct content items based on the project identifier…”
The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate practical application and are not an abstract idea. The amended claims still teach using a content management system to create a project identifier for managing data and people associated with a project where the system can store references between the project and project items. The receiving of data and information for projects is insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, this does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 15 are for a system operations comprising: identifying a first project associated with a first user account, the first project comprising a first plurality of content items, wherein each first content item of the first plurality of content items is associated with a first project identifier that indicates each first content item is associated with the first project (Receiving and Analyzing Information; observation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); identifying a second project associated with the first user account, the second project comprising a second plurality of content items, wherein each second content item of the second plurality of content items is associated with a second project identifier that indicates each second content item is associated with the second project (Analyzing Information; observation and evaluation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); generating a relevance score for the second project based on natural language semantic similarity between content of the first plurality of content items associated with the first project and content of the second plurality of content items associated with the second project (Receiving and Analyzing Information; observation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); identifying that the first project and the second project are candidates for a merger (Analyzing Information; observation and evaluation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); generating a project merge list, the project merge list comprising a list of projects suggested to be merged, the list of projects comprising the first project and the second project (Receiving and Analyzing Information; observation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); causing the project merge list to be displayed of a user (Receiving and Analyzing Information; observation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); receiving user input, to merge the first project and the second project (Receiving and Analyzing Information; observation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and upon receiving the user input, merging the first plurality of content items associated with the first project with the second plurality of content items associated with the second project, the merging comprising: generating a third project identifier for a third project, the third project comprising the first plurality of content items associated with the first project merged with the second plurality of content items associated with the second project, and associating the third project identifier with the first plurality of content items and the second plurality of content items (Receiving and Analyzing Information; observation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of observation, evaluation and judgment the limitation in the mind for the purposes of commercial interactions and business relations and Organizing Human Activity but for the recitation of generic computer components. That is, other than processor, memory, user interface and client device nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing Human Activity. For example, using a content management system to create a project identifier for managing data and people associated with a project where the system can store references between the project and project items encompasses the activity done by project managers to organize the people associated with a project. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind evaluation, observation, and judgement but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for commercial interactions and business relations, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim only recites the additional elements of a processor, memory, user interface and client device. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps such as receiving data for projects (receiving information) is insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification states:
[00186] Methods according to the above-described examples can be implemented using computer-executable instructions that are stored or otherwise available from computer readable media. Such instructions can comprise, for example, instructions and data which cause or otherwise configure a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions. Portions of computer resources used can be accessible over a network. The computer executable instructions may be, for example, binaries, intermediate format instructions such as assembly language, firmware, or source code. Examples of computer-readable media that may be used to store instructions, information used, and/or information created during methods according to described examples include magnetic or optical disks, flash memory, USB devices provided with non-volatile memory, networked storage devices, and so on. 

Which shows that this is a generic system being utilized for this process, such as a computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving step for projects that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processors, nor the receiving steps for projects as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receiving of data for projects is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claims 1 and 8 also contain the identified abstract ideas above, with the additional elements computer and non-transitory computer readable medium which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 15 above.
Dependent Claims 2-7, 9-14, and 16-20 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus are not a practical application nor significantly more for the same reasons as in Claim 15 above.
Therefore, claims 1-20 are ineligible.
For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter
9. Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under U.S.C. 101 set forth in this Office action.

Subject Matter Overcoming Art of Record
10. The following is an examiner's statement of reasons for allowance: The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…wherein each second content item of the second plurality of content items is associated with a second project identifier that indicates each second content item is associated with the second project; generating, by the content management system, a relevance score for the second project based on natural language semantic similarity…the merging comprising: generating a third project identifier for a third project, the third project comprising the first plurality of content items associated with the first project merged with the second plurality of content items associated with the second project, and associating the third project identifier with the first plurality of content items and the second plurality of content items.”

The most closely applicable prior art of record is referred to in the Office Action mailed 28 February 2022 as York (United States Patent Application Publication No. 2013/0275429).
York et al. provides contextual recommendations and collaboration recommendations comprising a plurality of content collector applications adapted to interface with a plurality of content management applications.
While York et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while York et al. utilizes contextual recommendations and collaboration recommendations comprising a plurality of content collector applications adapted to interface with a plurality of content management applications Hudgens fails to further assess the merging of multiple project identifiers with relevance scores and natural language semantic similarity for content items.

Secondary reference to Yan et al. (United States Patent Application Publication No. 2015/0186538) provides searching a plurality of electronic storage locations for electronic files related to the search input and determining the presence of an electronic file on an electronic storage location related to the search input. However, the use of search inputs to determine the presence of an electronic file on an electronic storage location is not directed to the merging of multiple project identifiers with relevance scores and natural language semantic similarity for content items. 

According, the York et al. in view of Yan et al. fails to teach or render obvious at least “…wherein each second content item of the second plurality of content items is associated with a second project identifier that indicates each second content item is associated with the second project; generating, by the content management system, a relevance score for the second project based on natural language semantic similarity…the merging comprising: generating a third project identifier for a third project, the third project comprising the first plurality of content items associated with the first project merged with the second plurality of content items associated with the second project, and associating the third project identifier with the first plurality of content items and the second plurality of content items.” as required by claims 1-20.

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180143975 A1
Casal; Marcus Alexander et al.
COLLECTION STRATEGIES THAT FACILITATE ARRANGING PORTIONS OF DOCUMENTS INTO CONTENT COLLECTIONS
US 20160371395 A1
DUMANT; Bruno et al.
PROVIDING SUGGESTIONS BASED ON USER CONTEXT WHILE EXPLORING A DATASET
US 20150033305 A1
SHEAR; Victor Henry et al.
METHODS AND SYSTEMS FOR SECURE AND RELIABLE IDENTITY-BASED COMPUTING
US 20140201126 A1
Zadeh; Lotfi A. et al.
Methods and Systems for Applications for Z-numbers
US 20130218596 A1
GOME; Ziv et al.
Method And System For Facilitating User Navigation Through A Computerized Medical Information System
US 20120278388 A1
Kleinbart; Kyle et al.
SYSTEM AND METHOD FOR ONLINE COMMUNICATIONS MANAGEMENT
US 20120036016 A1
Hoffberg; Steven M. et al.
VEHICULAR INFORMATION SYSTEM AND METHOD
US 20100317420 A1
Hoffberg; Steven M.
SYSTEM AND METHOD
US 20100250497 A1
Redlich; Ron M. et al.
Electromagnetic pulse (EMP) hardened information infrastructure with extractor, cloud dispersal, secure storage, content analysis and classification and method therefor
US 20100070448 A1
OMOIGUI; NOSA
SYSTEM AND METHOD FOR KNOWLEDGE RETRIEVAL, MANAGEMENT, DELIVERY AND PRESENTATION


12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        12/9/2022

/ROBERT D RINES/Primary Examiner, Art Unit 3683